         Case 4:18-cv-00029-YGR Document 145 Filed 06/29/21 Page 1 of 2




 1 Roger G. Jones (admitted pro hac vice)
     rjones@bradley.com
 2 Kimberly M. Ingram (SBN 305497)
 3 kingram@bradley.com
     BRADLEY ARANT BOULT
 4 CUMMINGS LLP
 5 1600 Division Street, Suite 700
     Nashville, TN 37203
 6 Phone: (615) 252-3592
 7 Fax: (615) 252-6357
 8
     Attorneys for Plaintiff ACF 2006 Corp.
 9
                     UNITED STATES DISTRICT COURT
10
               FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
     ACF 2006 CORP, a Tennessee
12
     corporation,                              CASE NO: 4:18-cv-00029-YGR
13
                             Plaintiff.        NOTICE OF PARTIAL
14
                                               SATISFACTION OF JUDGMENT
15                  vs.
16
                                               Judge: Hon. Yvonne Gonzalez Rogers
     SIMONA A. FARRISE, a resident of
17   the State of California, THE FARRISE      Hearing Date: N/A
18
     FIRM, P.C., a California professional     Hearing Time: N/A
     corporation, and KIMBERLEY
19   FARRISE, a resident of the State of
20   California,

21                         Defendants.
22
23
24         Advocate has successfully collected $414,783.89 of the judgment owed
25 by Ms. Farrise and the Farrise Firm from collateral redeemed by Advocate. Ms.
26 Farrise and the Firm are therefore entitled to credits in that amount.
27
28
                                         1
                   NOTICE OF PARTIAL SATISFACTION OF JUDGMENT
        Case 4:18-cv-00029-YGR Document 145 Filed 06/29/21 Page 2 of 2




 1        I declare under penalty of perjury that the foregoing is true and correct.
 2 Executed on June 29, 2021, in Nashville, Tennessee.
 3
 4
 5                                       /s/ Kimberly M. Ingram
 6                                       Kimberly M. Ingram
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        2
                  NOTICE OF PARTIAL SATISFACTION OF JUDGMENT
